DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Claim 16 recites “An intervention method for a delivery an intervention tool…”; should be changed to read “an intervention method for delivery of an intervention tool…”.  Appropriate correction is required. Claims 17-20 are objected to based on dependency from claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 recites the limitation "an incision or anatomical opening" and claim 1, line 8 recites “an incision or anatomical opening”. It is unclear if the incision or anatomical opening are the same or different. For examination purposes the incision or anatomical openings are different. 
Claims 2-15 are rejected under 35 U.S.C. 112(b) based on their dependency from claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Notes: The terms used in the claims are explained in the specification, page 3 line 9 through page 6 line 4.  It is noted that the terms are disclosed as “encompassing” the discussed language, but do not appear to be limited only to that as disclosed.
Claim(s) 1-7, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kan (US2018/0370045).
Regarding claim 1, Kan discloses a multi-stage robot for a delivery of an intervention tool within an anatomical structure (as Kan Paragraph [0036, 0106-0111] teaches treatment of an internal treated part of the body performed in multiple stages with a robot, the teachings of Kan are considered to encompass the claimed limitations, Kan discloses using forceps or another surgical tool on the treated part of the body, where forceps are capable of tearing tissue for the tool to be inserted within the organ, Paragraph [0036]), the multi-stage robot comprising: a sequential series arrangement of a flexible robot arm (flexible bundling pipe 102 which can be curved, Paragraph [0111], sequential arrangement starting at the flexible bundling pipe 102 to the distalmost structure being the forceps 22), a robot platform (guide pipe 6), a snake robot arm (shaft 25) and an end-effector (forceps 22), wherein the flexible robot arm, the robot platform, the snake robot arm and the end-effector are structured to be introduced through an anatomical opening into an anatomical region enclosing the anatomical structure (Paragraph [0106-0111] and Figures 1-2), wherein the snake robot arm and the end-effector are further structured to be introduced through an anatomical opening into the anatomical structure (since the end effector can be forceps or another surgical tool as stated in Paragraph [0036], the forceps can be used to make an opening in the anatomical structure; the end effector and snake robot arm are capable of being introduced through the opening in the anatomical structure to reach a treatment site, Paragraph [0062], [0111]), wherein the robot platform is structured to be attachable to the anatomical opening into the anatomical structure (the robot platform is capable of being attachable to the anatomical opening into the anatomical structure by medical glue or any other binding agent/adhesive and into the anatomical structure by tearing the tissue with forceps, Paragraph [0036]), and wherein the snake robot arm (bundling pipe 102) is actuatable relative to the robot platform (guide pipe 6) to target position the end-effector (forceps 22) within the anatomical structure (bundling pipe 102 is actuatable relative to the guide pipe 6 by the guide pipe 6 being inserted through the bundling pipe 102, Paragraph [0109]; this actuation targets the end effector within the anatomical structure by the bundling pipe and guide 6 being placed in the body around the location of the anatomical structure and the end effector guided to it, Paragraph [0118]).  
Regarding claim 2, Kan discloses the multi-stage robot of claim 1, wherein a proximal end of the robot platform (guide pipe 6) is adjoined to a distal end of the flexible robot arm (bundling pipe 102) (see annotated Fig. 2, where the structures are interpreted as adjoined by being coupled together); and wherein a distal end of the robot platform (guide pipe 6) is adjoined to a proximal end of the snake robot arm (shaft 25)  (see annotated Fig. 2, where the structures are interpreted as adjoined by being coupled together). 

    PNG
    media_image1.png
    380
    525
    media_image1.png
    Greyscale



Regarding claim 4, Kan discloses the multi-stage robot of claim 1, wherein a proximal end of the snake robot arm (shaft 25) extends through the robot platform (guide pipe 6) (proximal end of shaft 25 is interpreted as the portion that extends through the guide pipe 6a, see Fig. 2).

Regarding claim 6, Kan discloses the multi-stage robot of claim 1, wherein the sequential series arrangement of the flexible robot arm (bundling pipe 102), the robot platform (guide pipe 6), the snake robot arm (shaft 25) and the end-effector (forceps 22) define a channel (channel within shaft 25 that end effector 22 is within, where shaft 25 is a tubular body, Paragraph [0044]) extending from the flexible robot arm (bundling pipe 102) through the robot platform (guide pipe 6) to the snake robot arm (shaft 25).  
Regarding claim 7, Kan discloses the multi-stage robot of claim 1, wherein the sequential series arrangement of the flexible robot arm (bundling pipe 102), the robot platform (guide pipe 6), the snake robot arm (shaft 25) and the end-effector (forceps 22) define a channel (channel within shaft 25 that end effector 22 is within, where shaft 25 is a tubular body, Paragraph [0044]) extending from the flexible robot arm (bundling pipe 102) through the robot platform (guide pipe 6) and the snake robot arm (shaft 25) to the end-effector (shaft 25).  
Regarding claim 11, Kan discloses the multi-stage robot of claim 1, wherein the sequential series arrangement includes a robot base (arrangement beginning at trocar 110), the flexible robot arm (bundling pipe 102), the robot platform (guide pipe 6), the snake robot arm (shaft 25) and the end-effector (forceps 22) (see Fig. 2).  
Regarding claim 12, Kan discloses the multi-stage robot of claim 11; wherein the robot base is structured to be attachable to the anatomical opening into the anatomical region (the trocar 110 rests on the anatomical opening and is inserted into the anatomical region, see Fig. 2, Paragraph [0111]). 
Regarding claim 14, Kan discloses the multi-stage robot of claim 11, wherein the sequential series arrangement of the robot base (trocar 110), the flexible robot arm (bundling pipe 102), the robot platform (guide pipe 6), the snake robot arm (shaft 25) and the end-effector (forceps 22) define a channel (channel within shaft 25 that end effector 22 is within, where shaft 25 is a tubular body, Paragraph [0044]) extending from the robot base (trocar 110) through the flexible robot arm (bundling pipe 102) and the robot platform (guide pipe 6) to the snake robot arm (see Fig. 2).  
Regarding claim 15, Kan discloses the multi-stage robot of claim 11, wherein the sequential series arrangement of the flexible robot arm (bundling pipe 102), the robot platform (guide pipe 6), the snake robot arm (shaft 25) and the end-effector (forceps 22) define a channel (channel within shaft 25 that end effector 22 is within, where shaft 25 is a tubular body, Paragraph [0044]) extending from the robot base (trocar 110) through the flexible robot arm (bundling pipe 102), the robot platform (guide pipe 6) and the snake robot arm (shaft 25) to the end-effector (forceps 22) (see Fig. 2).

Regarding claim 1, Kan under a different interpretation discloses a multi-stage robot for a delivery of an intervention tool within an anatomical structure (as Kan Paragraph [0036, 0106-0111] teaches treatment of an internal treated part of the body performed in multiple stages with a robot, the teachings of Kan are considered to encompass the claimed limitations, Kan discloses using forceps or another surgical tool on the treated part of the body, where forceps are capable of tearing tissue for the tool to be inserted within the organ, Paragraph [0036]), the multi-stage robot comprising: a sequential series arrangement of a flexible robot arm (flexible bundling pipe 102 which can be curved, Paragraph [0111], where proximal end 102a of bundling pipe extends out of trocar 110, see Fig. 2; sequential arrangement starting at the flexible bundling pipe 102 to the distalmost structure being the forceps 22), a robot platform (trocar 110), a snake robot arm (shaft 25) and an end-effector (forceps 22), wherein the flexible robot arm, the robot platform, the snake robot arm and the end-effector are structured to be introduced through an anatomical opening (opening of the introduction site of the trocar 110, see Fig. 2) into an anatomical region (region inside the body that encloses the organ) enclosing the anatomical structure (Paragraph [0106-0111] and Figures 1-2), wherein the snake robot arm and the end-effector are further structured to be introduced through an anatomical opening into the anatomical structure (since the end effector can be forceps or another surgical tool as stated in Paragraph [0036], the forceps can be used to make an opening in the anatomical structure; the end effector and snake robot arm are capable of being introduced through the opening in the anatomical structure to reach a treatment site, Paragraph [0062], [0111]), wherein the robot platform is structured to be attachable to the anatomical opening into the anatomical structure (the robot platform is capable of being attachable to the anatomical opening into the anatomical structure by medical glue or any other binding agent/adhesive and into the anatomical structure by tearing the tissue with forceps, Paragraph [0036]), and wherein the snake robot arm (bundling pipe 102) is actuatable relative to the robot platform (trocar 110) to target position the end-effector (forceps 22) within the anatomical structure (bundling pipe 102 is actuatable relative to the trocar 110 by the bundling pipe 102 being inserted into the trocar 110, Paragraph [0111]; this actuation targets the end effector within the anatomical structure by the bundling pipe 102 and trocar 110 being placed in the body around the location of the anatomical structure and the end effector guided to it, Paragraph [0118]).  
Regarding claim 3, Kan discloses the multi-stage robot of claim 1, wherein a distal end of the flexible robot arm (bundling pipe 102) extends through the robot platform (trocar 110) (distal end of guide pipe 6b extends through trocar 110, see Fig. 2). 
 Regarding claim 5, Kan discloses the multi-stage robot of claim 1, wherein a proximal end of the flexible robot arm (bundling pipe 102) (see annotated Fig. 2-1) and a distal end of the snake robot arm (shaft 25) extend into the robot platform (trocar 110) (see annotated Fig. 2-1, where the distal end of the shaft 25 extends into the trocar 110 during insertion into the body, Paragraph [0081], [0109]-[0111]).  

    PNG
    media_image2.png
    487
    564
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US2018/0370045) in view of Krebs (US2018/0014891). 
Regarding claim 8, Kan discloses the multi-stage robot of claim 1; yet, is silent regarding wherein the flexible robot arm (bundling pipe 102) including at least one shape sensor operable for sensing a shape of the flexible robot arm. Krebs, in the same field of endeavor, teaches a robot arm 106 with an end effector 200 for performing a bone cut (Paragraph [0067], see Fig. 5A). Krebs teaches a tracking system 101 determines the position of the end effector and other components of the surgical system 100 (Paragraph [0035]). Where the markers of the tracking system 101 may detect shapes of the object (Paragraphs [0061], [0078], [0038]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have incorporated at least one shape sensor as taught by Kan to determine the shape of an object as taught by Krebs with Kan in order to provide a visual indicator to assist the surgeon with the operation (Paragraph [0038]). 
Regarding claim 9, Kan discloses the multi-stage robot of claim 1; yet, is silent regarding wherein the robot platform (guide pipe 6) including at least one motion tracking sensor operable for sensing a motion of the robot platform. Krebs, in the same field of endeavor, teaches a robot arm 106 with an end effector 200 for performing a bone cut (Paragraph [0067], see Fig. 5A). The tracking system 101 determines the position of the end effector and other components of the surgical system 100 (Paragraph [0035]). Markers are used to attach to the tracked object and the tracked objects positions are constantly monitored therefore detecting motion of the object (Paragraph [0010], [0011], [0038]). The tracked objects may include the end effector and components of the surgical system 100 such as the claimed robot base (Paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have incorporated at least one motion sensor to determine a motion of the robot platform as taught by Krebs with Kan in order to enable the surgeon to determine movement of the tracked object to provide spatial alignment and correspondence data (Paragraph [0035]).
Regarding claim 10, Kan discloses the multi-stage robot of claim 1; yet, is silent regarding -4-wherein the end-effector (forceps 22) including at least one ultrasound imaging device operable for imaging an interior of the anatomical structure.  Krebs, in the same field of endeavor, teaches a robot arm 106 with an end effector 200 for performing a bone cut (Paragraph [0067], see Fig. 5A). The tracking system 101 determines the position of the end effector and other components of the surgical system 100 (Paragraph [0035]). Where the tracking system may use an imaging modality such as ultrasound (Paragraph [0011]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have used the ultrasound imaging device to image the anatomical structure as taught by Krebs with Kan in order to register an image of the patients anatomy for use by the surgeon (Paragraph [0036]).
Regarding claim 13, Kan discloses the multi-stage robot of claim 11; yet, is silent regarding wherein the robot base (trocar 110) including at least one marker operable for identifying a position of the robot base within an intervention space.  Krebs, in the same field of endeavor, teaches a robot arm 106 with an end effector 200 for performing a bone cut (Paragraph [0067], see Fig. 5A). The tracking system 101 determines the position of the end effector and other components of the surgical system 100 (Paragraph [0035]). Markers are used to attach to the tracked object and the tracked objects positions are constantly monitored therefore detecting motion of the object (Paragraph [0010], [0011], [0038]). The tracked objects may include the end effector and components of the surgical system 100 such as the claimed robot base (Paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have incorporated at least one marker for identifying a position of the robot base as taught by Krebs with Kanin order to enable the surgeon to determine movement of the tracked object to provide spatial alignment and correspondence data (Paragraph [0035]).

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US2018/0370045) in view of Simaan (US2015/0119900) in view of Diolaiti (US8620473).
Regarding claim 16, Kan discloses an intervention method for a delivery an intervention tool within an anatomical structure by an operation of a multi-stage robot (as Kan Paragraph [0036, 0106-0111] teaches treatment of an internal treated part of the body performed in multiple stages with a robot, the teachings of Kan are considered to encompass the claimed limitations, Kan discloses using forceps or another surgical tool on the treated part of the body, where forceps are capable of tearing tissue for the tool to be inserted within the organ, Paragraph [0036]) -5-including a sequential series arrangement of a robot base (trocar 110), a flexible robot arm (bundling pipe 102), a robot platform (guide pipe 6), a snake robot arm (shaft 25) and an end-effector (22), the intervention method comprising: introducing the flexible robot arm (bundling pipe 22), the robot platform (guide pipe 6), the snake robot arm (shaft 25) and the end-effector (forceps 22) through an incision or an anatomical opening into an anatomical region enclosing the anatomical structure (introduced into the body opening by the trocar 110, Paragraph [0106-0111] and Figures 1 and 2). 
Kan is silent regarding attaching the robot platform (guide pipe 6) to the incision or the anatomical opening of the anatomical structure. Simaan teaches in the same field of endeavor, a medical robot 300 (interpreted as the robot platform/guide pipe 6 of Kan) that includes a flexible steerable channel  for passage of surgical tools (Paragraphs [0005], [0025]). Where the robot device 300 includes support pads 305 to make contact with the anatomy at the incision (Paragraph [0004], [0026]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the robot platform of Kan to be attachable to the incision as taught by Simaan in order to anchor the access device to provide a safe and reliable channel for positioning medical tools (see claim 9 of Simaan).
Kan is silent regarding introducing the snake robot arm (shaft 25) and the end-effector (forceps 22) through an incision or an anatomical opening into the anatomical structure. Diolaiti teaches, in the same field of endeavor, a surgical robot assembly  having a series of tubes 2706, 2704, 2702 that extends to an instrument (C8:L48; C20:L8-12). Where the tubes guide the end effector through an opening in the body (percutaneous entry into the body, C19:L49) and into an opening in an anatomical structure (incision into the organ such as transgastric; C19:L49-50). It would have been have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the snake robot arm and the end effector pass through an opening in the anatomical structure as taught by Diolaiti in order to perform a procedure inside the anatomical structure (C19:L48-55).
Where the modified invention of Kan with Diolaiti discloses actuating the snake robot arm (Paragraph [0062] of Kan), where the actuation would be performed within the anatomical structure as taught by Diolaiti and relative to the robot platform to target position the end-effector within the anatomical structure.
Regarding claim 19, Kan/Simaan/Diolaiti as discussed above discloses the intervention method of claim 16; Kan discloses further comprising: -6-attaching the robot base (trocar 110) to the incision or the anatomical opening into the anatomical region (the trocar 110 rests on the anatomical opening and is inserted into the anatomical region, see Fig. 2, Paragraph [0111]). 
Regarding claim 20, Kan/Simaan/Diolaiti as discussed above discloses the intervention method of claim 16, Kan discloses further comprising: introducing the interventional tool through the multi-stage robot (the end effector is inserted through the multi-stage robot by being inserted through the guide pipe 6, Paragraph [0081]; where the guide pipe 6 is assembled with the bundling pipe 102 and trocar, Paragraph [0109]-[0111]) into the anatomical structure (Diolaiti teaches introducing an end effector into an anatomical structure, C19:L48-55).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US2018/0370045) in view of Simaan (US2015/0119900) in view of Diolaiti (US8620473) as applied to claim 16 above, and further in view of Krebs (US2018/0014891). 
Regarding claim 17, Kan/Simaan/Diolaiti as discussed above discloses the intervention method of claim 16; yet, is silent regarding further comprising: an intervention controller determining a position of the end-effector within the anatomical structure relative to the robot platform based on at least one of: a registration of the robot base to an imaging modality, a sensed shape of the flexible robot arm, and a pose of the actuated robot arm relative to the robot platform. Krebs, in the same field of endeavor, teaches a robot arm 106 with an end effector 200 for performing a bone cut (Paragraph [0067], see Fig. 5A). The system having an intervention controller determining a position of the end effector (tracking system 101 determines the position of the end effector and other components of the surgical system 100, Paragraph [0010], [0035]) within the anatomical structure relative to the robot platform based on a registration of the robot base to an imaging modality (Krebs discusses using an imaging modality to recognize trackable elements that are attached to an object to be tracked, Paragraph [0037]; where the tracking system 101 obtains a pose of an object with respect to a coordinate frame, the tracked objects may include the end effector and components of the surgical system 100 such as the claimed robot base, Paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have incorporated the intervention controller (tracking system 101) to determine a position of the end effector with respect to the robot base as taught by Krebs with the modified invention in order to enable the surgeon to determine movement of the tracked object to provide spatial alignment and correspondence data (Paragraph [0035]).
Regarding claim 18, Kan/Simaan/Diolaiti/Krebs discloses the intervention method of claim 17, Krebs further teaches wherein the intervention controller further determines a position of the end-effector within the anatomical structure (tracking objects such as an end effector in a coordinate system, Paragraph [0035]) based on at least one of: a physiological motion of the anatomical structure as sensed by the robot platform (the tracking system 101 may track objects such as patient anatomy, where these tracked objects position with respect to each other would be mapped by the coordinate system, Paragraph [0035]) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771             
	

/KATHERINE M SHI/Primary Examiner, Art Unit 3771